SHEKIiV RaDACK                                                                        Christopher A. Prine
Chief Justice                                                                         Clerk of the Court

Terry Jennings                                                                        Janet Williams
Evelyn Keves                                                                          Chief Staff attorney
Laura Carter Hicley
Jane Bland
Jim Sharp
                                         Court of Appeals                             Phone: 713-274-2700
                                                                                      Fax:   713-755-8131
Michael Massencale
Harvey Brown                                 First District                           www.txcourts.gttv/htcou.aspx
Rebeca Huddle                               301 Fannin Street
Justices
                                      Houston, Texas 77002-2066

                                             December 08, 2014
                                                                                        -v^^pc
                               ^                                                      JAH26 20/5
  James E. Wooldridge
  Chase Tower
  600 South Tyler Street, Ste 1704
  LB 12051
  Amarilio,TX 79101

  RE:        Court of Appeals Number: 01 -07-0068 l-CR, 01-07-0068/CR
             Trial Court Case Number: 1110302. 1110303


   Style: David Ashire v. The State of Texas

   This is to acknowledge your communication received December 5, 2014, with reference to your
   direct appeal. Please be advised that the current status of your appeal is:

    1.   The record you have requested is currently stored at an off-site storage location. A twenty-
           five ($25.00) dollar non-refundable fee is required in order to retrieve this file and process
           your request. Pre-payment of this fee will be required prior"*lo aity action being taken in
           response to your request. Please make all checks or money orders payable to Clerk of the
           Court. Actual lee associated with copies are outlined in the section below.
   2.      This Court does not provide copies of any documents without prepayment of costs. The fees
           associated with obtaining copies of court records are as follows: ten cents (SO. 10) per page
           for the first 50 pages, and 50 cents ($0.50) per page thereafter. Please mark clearly on the
           enclosed docket sheet all documents being requested. The quote that will be provided to
           you upon return of this docket sheet will include the total fees associated with your copy
           request, and also includes a fee (if applicable) for any required postage.


                                                           Very truly yours,

                                                           /s/ Christopher A. Prine

                                                           Christopher A. Prine
                                                           Clerk of the Court
                                                                                                                           ACCEPTED

                                                                                                     FIRST COURT OF APPEALS
                                                                                                                 HOUSTON.TEXAS
                                                                                                             12/5/2014 4:03:41 PM
                                                                                                              CHRISTOPHER PRINI
                                                                                                                        CLERK



                                  JAMES E WOOLDRJDGE
                                                                                  FILED IN
                                                                            1st COURT OF APPEALS
          Chase Tower.                                                           HOUSTON ,8<5E^B575
600 South Tyler. Street, Suite 1704                                         W/5I20-\4W$&:M(PM 8576
            LB 12051                                                        CHRI^Ffle#&tteB®fEtt-net
     Amarjllo, Texas 79101                                                              Clerk

                                                                              #£& The College
                                                                             s3i J-rJdf State Barof Texas
                                                                               .^\   /r ^   Professionalism llirongh Education

                                                                           MEMBER of the College of the State Bar of Texas
                                             4 DECEMBER 2014

            CHRISTOPHER A. PRINE
            Clerk of the Court
            First Court of Appeals
            301 Fannin Street
            Houston, Texas 77002-2066

            RE:        DAVID ASHIRE v. STATE OF TEXAS, Cause Nos. 01-07-00681-CR &
                    01-07-00682-CR In The Court of Appeals, First District of Texas at
                       Houston.


            Dear Mr. Prine,

            Please accept this as my request to provide digital copy of all records filed with
            your court in the above styled and referenced matters. When such is ready,
            please deliver invoice to:

                    Candy Patino
                    Senior Legal Assistant/Office Manager
                    LibertyBell Law Group
                    245 E. Olive Ave., 4th Floor
                    Burbank, CA 91502
                    (818) 563-2355
                    (818) 450-0466 FAX
                    www.libertybelllaw.com

           The preceding contact information should also serve as the point of delivery for
           the requested material.

           Thank you for your attention to these matters.
SINCERELY,




/s/ James E. Wooldridge

James E. Wooldridge
•JLibertyBell Law Group                                                                               •^P£%-
245 E. Olive Ave., 4th Floor
Burbank, CA 91502                                                                                                       PITMEY BOWES
                                                                                                   02- iP..          :,$.00©.48°
                                                                                               ^':00.01§:3;3985 J:AfO0 -201-5
                                                                                               '•"'•MlL'ED:-F.R'pM    ZIP CODE "91 502
                                         Court of Appeals ' '•
                                         First District
                                         301 Fannin Street
                                         Houston, TX77002-206$
                               i0.^i£-^;i„:n:0   :»-0 c. o
                                                             ijnjl},jplHi!.n!ijJWi..i|niJi//iHjinJil4i!i/.jii}jilJi